Name: 2000/281/EC: Commission Decision of 31 March 2000 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Saxony-Anhalt (notified under document number C(2000) 911) (Text with EEA relevance) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  natural environment;  agricultural activity;  European Union law;  means of agricultural production
 Date Published: 2000-04-13

 Avis juridique important|32000D02812000/281/EC: Commission Decision of 31 March 2000 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Saxony-Anhalt (notified under document number C(2000) 911) (Text with EEA relevance) (Only the German text is authentic) Official Journal L 092 , 13/04/2000 P. 0027 - 0027Commission Decisionof 31 March 2000approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Saxony-Anhalt(notified under document number C(2000) 911)(Only the German text is authentic)(Text with EEA relevance)(2000/281/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6a(4) thereof,Whereas:(1) Classical swine fever has occurred in the feral pig population in an area of Saxony-Anhalt, Germany.(2) German authorities have presented a plan for the eradication of classical swine fever in feral pigs covering the concerned areas of Saxony-Anhalt.(3) The submitted plan has been examined and found to comply with the provisions of Directive 80/217/EEC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Germany for the eradication of classical swine fever in feral pigs in Saxony-Anhalt is hereby approved.Article 2Germany shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 31 March 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.2.1980, p. 11.